251 F.3d 1358 (11th Cir. 2001)
UNITED STATES OF AMERICA,  Plaintiff-Appellee,v.SIGMA INTERNATIONAL, INC.,  d.b.a. SIGMA U.S.A., INC; CHARLES  STERNISHA, et al.,  Defendants-Appellants.
No. 97-2618.
IN THE UNITED STATES COURT OF APPEALSFOR THE ELEVENTH CIRCUIT.
May 24, 2001.

Appeals from the United States District Court for the Middle District of Florida. D.C. Docket No. 95-89-CR-T-24-C
Before TJOFLAT, BIRCH and BRIGHT*, Circuit Judges.
PER CURIAM:


1
In light of our opinion on rehearing in United States v. Sigma, 244 F.3d 841 (11th Cir. 2001), the panel's prior opinion, United States v. Sigma, 196 F.3d 1314 (11th Cir. 1999), is hereby VACATED.



NOTES:


*
  Honorable Myron H. Bright, U.S. Circuit Judge for the Eighth Circuit, sitting by designation.